Title: John Adams to Abigail Adams, 19 November 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Nov. 19. 1794
          
          The Presidents Speech is so important to the Public that I know you will be anxious to See it as early as possible. When the Answers of the two Houses come to be debated We shall See whether there are any Apologists for Rebellion, in these Sanctuaries.
          As Mr Edwards of Kentucky appeared in Senate to Day, We can do Business if one Member should be Sick, but it will be very

inconvenient to have so small a Majority. Mr Potts of Maryland and Mr Taylor of Virginia have resigned. The Senate Seems really to be too Small a Body for So important a Branch of the Legislature of so great a People.
          I feel, where I am, the Want of the society of Mr Otis’s Family, but much more that of my own. I pore upon my Family at Quincy, my Children in Europe, and my Children and Granchildren in New York, till I am Melancholly and wish myself a private Man. That event however would not relieve me, for my Thoughts would be at the Hague and at N. York if I was with you at Quincy. Your Meditations cannot be more chearful than mine and your Visit to our afflicted sister will not I fear brighten your Views or soften your Anxiety. I hope We shall be Supported. But there is no Plan, that occurs to me that can relieve Us from our solicitude. We must repose ourselves upon those Principles in which We were educated and which I hope We have never renounced nor relinquished.
          I would resign my office and remain with you, Or I would bring you next Winter with me but either of these Plans, the Publick out of the Question, would increase our Difficulties perhaps rather than lessen them. This Climate is Disease to me, and I greatly fear would be worse to you, in the present State of your Health. Mrs Jay, poor Lady is more distressed than We are.
          I pray you to take Care of your Health and of Louisa’s too. she is a good Girl: but I Sometimes wish she would run about a little more if it was even to look at the young Men.
          Adieu
          
            J. A
          
        